                Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 1 of 17



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

RENATA BARSKI,                                             *

              Plaintiff,                                   *

    v.                                                     *             Civil Action No. 8:17-cv-03593-PX

CYBERDATA TECHNOLOGIES, INC.,                              *

          Defendant.                            *
                                               ***
                                        MEMORANDUM OPINION

          Pending in this employment discrimination case is a motion for summary judgment filed

by Defendant Cyberdata Technologies, Inc. ECF No. 58. Also pending is Plaintiff Renata

Barski’s motion for reconsideration of this Court’s February 13, 2020 Order. ECF Nos. 70, 71.

The motions are fully briefed, and no hearing is necessary. See Loc. R. 105.6. For the following

reasons, Plaintiff’s motion for reconsideration is DENIED and Defendant’s motion for summary

judgment is GRANTED.

         I.       Background 1

                      A. Barski’s Employment and Staffing on the WRDS Project

          The following facts are undisputed unless otherwise stated. Plaintiff Renata Barski

(“Barski”) is a software engineer with more than twenty years of experience. ECF No. 66-3. In

March 2014, Barski accepted a position with Cyberdata Technologies, Inc. (“Cyberdata”), to


          1
           Barski asks this Court to reconsider its denial of her requests for extension of time and its striking that
portion of her summary judgment response in excess of the established page limit. ECF No. 71. Courts will
reconsider interlocutory decisions based on: (1) a change in controlling law; (2) additional evidence that was not
previously available; or (3) a showing that that the prior decision was clearly erroneous or manifestly unjust. See
Boyd v. Coventry Health Care Inc., 828 F. Supp. 2d 809, 814 (D. Md. 2011); see also Pritchard v. Wal-Mart Stores,
Inc., 3 F. App’x 52, 53 (4th Cir. 2001) (citation omitted) (Where a party “merely requests the district court to
reconsider a legal issue or to ‘change its mind,’ relief is not authorized.’”). Although the Court denies the motion to
reconsider, it has reviewed the Barski’s summary judgment response including the stricken pages and exhibits; even
taking Barski’s arguments and all exhibits into account, summary judgment must still be granted in favor of
Cyberdata.
          Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 2 of 17



provide software engineering and architectural support on government contracts. ECF No. 66-2;

ECF No. 58-2 at 1.

       Cyberdata secured a contract with the National Oceanographic and Atmospheric

Administration (“NOAA”) in 2014 and assigned Barski to work as a project manager on

NOAA’s Water Resource Data Service (“WRDS”) project. Id.; ECF No. 58-3 at 3. The WRDS

team consisted of federal employees and private contractors from Cyberdata and the University

Corporation for Atmospheric Research (“UCAR”). ECF No. 67-1 at 6; ECF No. 58-4 at 2-4.

Alex Harmon (“Harmon”), a NOAA employee, was the project’s primary manager and Barski’s

direct supervisor. Id. at 2. Harmon reported to Jon Roe (“Roe”), also a NOAA employee, who

oversaw Cyberdata’s NOAA work. Id. at 3. Also, in June 2015, UCAR contractors Barbara

Rasaiah and John McEnery (“McEnery”) joined the team. ECF No. 67-1 at 6.

       Barski’s primary role on the project was to design and develop baseline architectural

software to collect and manage data in the possession of the government and private actors,

including satellite, metrological, and hydrological data. Id. at 3. Given the technical complexity

of the project, the initial stages of development required Barski to work with government

employees staffed on the project to understand NOAA’s needs and then, based on those needs,

identify the best technical solution. Id. at 4. Barski was also expected to work closely with

Harmon to aid his understanding of the various technical concepts that would be implemented.

Id.

       In August 2015, after several productive months on the WRDS project, Barski’s working

relationship with Harmon began to fray. Id. at 6-7. Barski took issue with Harmon’s preference

for the design solution proposed by McEnery, a hydrologist by training. Id. at 6; ECF No. 66-7

at 1; ECF No. 66-11 at 2. Barski was convinced that McEnery had proposed a “technically



                                                2
          Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 3 of 17



inferior” solution, and that Harmon’s elevation of McEnery’s solution over hers revealed a

“sexist favoritism.” ECF No. 67-1 at 7-8. Barski inferred this discriminatory animus because, to

her, it was “simply illogical” for Harmon to choose McEnery’s proposed solution when she had

“vastly more experience and expertise.” Id. at 8. This tension was exacerbated by Barski’s

perception of McEnery’s misogynistic treatment of her. Id. at 8, 19. As evidence of McEnery’s

supposed misogyny, Barski points to McEnery’s “contemptuous attitude” and his inability to

perform as a team player. Id. at 8.

       Barski communicated her displeasure to Harmon via email. In late January 2016, Barski

met with Harmon and Ed Clark (“Clark”) from NOAA, to discuss her concerns. Id. at 9. She

voiced her grievances about the technical errors in McEnery’s solution, the lack of team-wide

collaboration, and an “overall lack of respect towards her.” Id. Later that day, Roe emailed

Barski, informing her that she was being reassigned to NOAA’s “Baseline Architecture” project.

ECF No. 66-8. Roe explained that after speaking with three of his employees on the project

including Harmon, NOAA could make “best use” of her expertise in the “Software and Data

Infrastructure” division, run by project manager Kelley Eicher. Id.; ECF No. 67-1 at 9.

       In February 2016, Barski sought guidance from Gerald Stark (“Stark”), her supervisor at

Cyberdata, about her reassignment and the events leading up to it. Id. at 10. Stark reassured

Barski that he would discuss with Roe her concerns but advised Barski against sending a lengthy

grievance letter that she had prepared to send Roe. ECF No. 66-9 at 1. Stark updated Barski

several days later on his discussion with Roe and Clark and advised as follows:

               Everything they said made sense. You have to remember the
               government has the right to do what’s in the best interest of the
               government. As I understand it the input you provided did not
               provide the best solution for the desired result. This had more to do
               with the types of data and science rather than the pure IT results.
               results. Don’t read too much into that. However, both were very very

                                                3
          Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 4 of 17



               confident that your Senior Level Architecture skills were still very
               much required across several other areas, including the work with
               Kelly, infrastructure and several other projects that Jon mentioned.

ECF No. 66-10.

       Two weeks later, Barski emailed Roe directly, taking issue with the feedback she had

received from Stark. ECF No. 66-11 at 3-4. She specifically addressed with Roe the criticism

that her technical solution did not achieve the “desired result” given its prioritization of “IT

results” over “types of data and science.” Id. at 4. She also defended her proposed solution and

highlighted that the lack of team collaboration and the “significant resistance” to her lead role as

software engineer caused the problems with the WRDS project. Id. Barski also complained

about the failure to address issues she raised about McEnery. Id. Roe did not respond directly to

Barski’s email.

               B. Barski’s Work on the Baseline Architecture Project for NOAA

       Barski was ultimately reassigned to the Baseline Architecture (“BA”) project in late

January 2016. ECF Nos. 66-8 & 66-12. However, because the software design aspects of the

project were not yet underway, Barski was asked in the interim to assist with recruiting

candidates for open software engineering positions in Tuscaloosa, Alabama. ECF No. 67-1 at

14. Barski’s role was to provide Brooke Tindell, a recruiter and Cyberdata employee, with the

position qualifications, assess interviewed candidates for requisite experience, and help find

candidates with the required skill set. Id.; ECF No. 66-13.

       Barski quickly became discontented with Tindell whom she perceived as undermining

her and hampering recruitment efforts. Id. In May and June 2016, Barski sent several emails to

Cyberdata’s Chief Operating Officer Jim Bailey (“Bailey”) laying out her concerns. Id.; ECF

No. 66-14. Barski complained that Tindall “should consider the notion that the Hiring Manager



                                                  4
          Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 5 of 17



and the VP of Science and Engineering have perhaps an iota of understanding about these

positions”; and that Tindall now “overtly asks Gerald to approve every single micro step in the

process.” ECF No. 66-13 at 2. Then on June 15, 2016, Barski complained about Tindall to

Tindall’s supervisor Catherine Zako (“Zako”) via email, copying Bailey and Stark. ECF No. 66-

15. Barski’s complaints ranged from Tindell’s “misuse[]” of Barski’s “candidate feedback,” to

“generally ma[king] a nuisance of herself regarding rejected candidates.” Id.

       Bailey, in response, emailed Stark and Zako that he would “try and get to the bottom of

this,” but also suggested that the company begin “sourcing for a new PM” to replace Barski.

ECF No. 66-16 at 3. Zako suggested that Bailey and Stark meet with Barski in person to discuss

her grievances. ECF No. 66-17 at 1. The meeting took place a week later, during which Barski

voiced her frustrations about Tindall on the BA project and Harmon on the WRDS project. ECF

Nos. 66-18 & 66-19. From that meeting, Bailey acknowledged Barski had “some legitimate

issues.” ECF No. 66-18 at 1.

       Meanwhile, throughout the course of the summer, Barski grew increasingly frustrated

with the NOAA candidate search. ECF No. 66-21 at 1. In early August, Barski emailed Stark to

update him that her software design skills would not be needed until another phase of the BA

project wrapped up in mid-August. Id. at 3. In that exchange, she also criticized the client’s

project manager, Kelley Eicher, for not valuing her input, “despite [her] having more diverse

experience.” Id. at 2.

               C. Barski’s Removal from the NOAA Contract and her Termination

       Several weeks later, Roe emailed Stark, copying two of his colleagues, stating that he no

longer wanted Barski on the project. He stated:

               I and the [NOAA Office of Water Prediction] have pretty much
               come to the end of our rope with Renata Barski . . . . We have tried

                                                  5
           Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 6 of 17



               to find productive work for her to do on various projects over the
               last couple of years with very little success. She was supposed to
               contribute to the EDS project and the WRDS Development projects.
               I was asked months ago to remove her from both of those projects.
               We have tried to make her productive on the Baseline Architecture
               project. . . . She balked at being assigned to some software
               development tasks by Kelley Eicher, even though she is the same
               level resources as others on this task who do software development
               like Jingtao Deng. She provides the distinct impression that she is
               not interested in software development.

ECF No. 66-25 at 1. As further justification for removal, Roe also noted Barski’s untimely

completion of tasks (which resulted in her removal as manager on a prior project); her disrespect

towards others in person and over email; her inability to work in a team environment; and

working remotely on days when she was scheduled to be in the office. Id. Roe ended his email

asking for Barski’s removal from all NOAA projects. Id. After forwarding the email to Bailey,

Stark responded to Roe: “We hear you loud and clear.” Id. at 2.

        One week later, on September 2, 2016, Stark notified Roe that he had removed Barski

from the NOAA contract. Id. In Barski’s place, Cyberdata advanced for NOAA’s consideration

as project lead Jingato Deng, a female software engineer also staffed on the project. Id. Stark

also asked Cyberdata’s recruiting office whether there were any suitable openings for Barski on

other projects. ECF No. 66-23. Cyberdata ultimately terminated Barski later that day. ECF No.

66-24; ECF No. 58-3 at 29-30.

        On December 4, 2017, Barski filed this action against Cyberdata, alleging gender

discrimination and retaliation in violation of federal, state, and local law. ECF No. 1. After

Cyberdata answered the Complaint, discovery ensued, culminating in Cyberdata’s motion for

summary judgment (ECF No. 58), and Barski’s motion for reconsideration (ECF No. 71).

     II.    Standard of Review

        Summary judgment is appropriate when the Court, viewing the evidence in the light most

                                                 6
           Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 7 of 17



favorable to the non-moving party, finds no genuine disputed issue of material fact, entitling the

movant to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Emmett v. Johnson, 532 F.3d 291, 297 (4th Cir. 2008). “A party opposing

a properly supported motion for summary judgment ‘may not rest upon the mere allegations or

denials of [his] pleadings,’ but rather must ‘set forth specific facts showing that there is a

genuine issue for trial.’” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 522 (4th

Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)). “A mere scintilla of proof . . . will not suffice

to prevent summary judgment.” Peters v. Jenney, 327 F.3d 307, 314 (4th Cir. 2003).

Importantly, “a court should not grant summary judgment ‘unless the entire record shows a right

to judgment with such clarity as to leave no room for controversy and establishes affirmatively

that the adverse party cannot prevail under any circumstances.’” Campbell v. Hewitt, Coleman

& Assocs., Inc., 21 F.3d 52, 55 (4th Cir. 1994) (quoting Phoenix Sav. & Loan, Inc. v. Aetna

Casualty & Sur. Co., 381 F.2d 245, 249 (4th Cir. 1967)). Where the party bearing the burden of

proving a claim or defense “fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at

trial,” summary judgment against that party is warranted. Celotex, 477 U.S. at 322.

        Employing this standard, the Court addresses the propriety of summary judgment as to

Plaintiff’s discrimination and retaliation claims.

    III.    Analysis

               A. Gender Discrimination

        Barski’s discrimination claims have narrowed greatly since the filing of the Complaint.

Compare ECF No. 66-1 with ECF No. 1. Barski initially claimed that Cyberdata had

discriminated against her first by “allow[ing]” its client, NOAA, to engage in discriminatory



                                                     7
             Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 8 of 17



behavior and “fail[ing] to take . . . appropriate corrective action”; and also by refusing to

reassign or give her another chance to maintain her employment at Cyberdata, when similarly

situated males were given that opportunity. ECF No. 1 ¶¶ 32-33. Barski now defends against

Cyberdata’s summary judgment motion only as to her second theory of relief. 2 ECF No. 66-1 at

44–47.

         Title VII provides that it is unlawful “for an employer . . . to discharge any individual, or

otherwise to discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s race, color, religion, sex,

or national origin.” 42 U.S.C. § 2000e-2(a)(1). Maryland courts also apply the Title VII

framework to discrimination claims brought under state and local law. See Brennan v. Deluxe

Corp., 361 F. Supp. 3d 494, 498 n.2 (D. Md. 2019); Dyer v. Oracle Corp., No. PWG-16-521,

2016 WL 7048943, at *2 n.5 (D. Md. Dec. 5, 2016); Idris v. Ratner Co./Creative Hairdressers,

No. TDC-14-1425, 2014 WL 5382633, at *3 (D. Md. Oct. 21, 2014) (citing Haas v. Lockheed

Martin Corp., 396 Md. 469, 504 (2007)). In discrimination cases, “the plaintiff bears ‘the

ultimate burden of persuading the court that [she] has been the victim of intentional

discrimination.’” DeJarnette v. Corning Inc., 133 F.3d 293, 297 (4th Cir. 1998) (quoting Texas

Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981)).




         2
           To the extent Barski also intended to pursue her first theory of relief, Cyberdata cannot be held liable for
the alleged discriminatory behavior of NOAA personnel. Whether NOAA qualifies as a “joint employer” for
purposes of Title VII liability is a robust inquiry that Barski in no way ventures to establish. See Butler v. Drive
Auto. Indus. of Am., Inc., 793 F.3d 404, 408 (4th Cir. 2015). But assuming she had done so successfully, “joint
employer liability does not by itself implicate vicarious liability, and a finding that two companies are an
employee’s joint employers only affects each employer’s liability to the employee for their own actions, not for each
other’s actions.” Lee v. Mattis, No. PX 17-2836, 2018 WL 3439261, at *12 (D. Md. July 17, 2018) (emphasis in
original) (collecting cases from other circuits universally holding the same). Barski has marshaled no evidence to
rebut Cyberdata’s assertion that misconduct by NOAA employees Harmon or McEnery cannot be imputed to
Cyberdata. Thus, any theory of relief based on Cyberdata’s “allowing” non-Cyberdata personnel to discriminate
against Barski, or its failure to “take corrective action” regarding misconduct carried out by non-Cyberdata
employees, cannot survive challenge.

                                                          8
            Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 9 of 17



          Plaintiff’s discrimination claims rely on the burden-shifting framework of McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). Under this framework, Barski must show that (1)

she is a member of a protected class; (2) she suffered adverse employment action; (3) she

performed her duties satisfactorily; and that (4) similarly situated employees who were not

members of the protected class were treated differently. See Hudson v. Joseph B. Fay Co, 902 F.

Supp. 85, 88 (D. Md. 1995); see also Lettieri v. Equant Inc., 478 F.3d 640, 646 (4th Cir. 2007)

(citing Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th Cir. 2004) (en

banc)).

          If Barski establishes this prima facie case, the burden shifts to Cyberdata to offer a

legitimate, non-discriminatory reason for the adverse employment action. Id.; see Guessous v.

Fairview Prop. Invs., LLC, 828 F.3d 208, 216–17 (4th Cir. 2016). The burden then shifts back to

Barski to raise a genuine issue of material fact as to whether the proffered reason is a mere

pretext for discrimination. See E.E.O.C. v. Sears Roebuck & Co., 243 F.3d 846, 852 (4th Cir.

2001). Notably, Barski must generate sufficient evidence from which a reasonable factfinder

may conclude that Defendant “discriminate[d] against [her] with respect to [her] compensation,

terms, conditions, or privileges of employment, because of [her] . . . sex.” 42 U.S.C. § 2000e–

2(a)(1) (emphasis added); see also McCleary-Evans v. Maryland Dep’t of Transp., State

Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015); Jiminez v. Mary Washington Coll., 57 F.3d

369, 383 (4th Cir. 1995) (the “crucial issue” is an employer’s “unlawfully discriminatory

motive” and “not the wisdom or folly of its business judgment”); see also Propst v. HWS Co.,

Inc., 148 F. Supp. 3d 506, 528 (W.D.N.C. 2015) (“[I]t is not the Court’s province to decide

whether the reason was wise, fair, or even correct, ultimately, so long as it truly was the reason

for” the action.).



                                                    9
            Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 10 of 17



        It is undisputed that Barski is a member of a protected class and that her discharge on

September 2, 2016, constituted an adverse employment action. 3 Cyberdata, however, contends

that Barski has failed to generate sufficient evidence that similarly situated males were treated

differently. ECF No. 58-1 at 10-11; ECF No. 72 at 19-20. Cyberdata alternatively contends that,

assuming Barski establishes a prima facie case, it has generated sufficient evidence that Barski

was terminated for legitimate, non-discriminatory reasons. ECF No. 58 at 11. On both points,

the Court agrees with Cyberdata.

        First, with respect to Barski’s prima facie showing, when viewing the record evidence

most favorably to Barski, no evidence supports that similarly situated male employees were

treated differently. See Haywood v. Lock, 387 Fed. Appx. 355, 359 (4th Cir. 2010)

(unpublished) (citing Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992); Smith v.

Stratus Computer, Inc., 40 F.3d 11, 17 (1st Cir. 1994) (“[P]laintiffs are required to show that

they are similar in all relevant respects to their comparator.”)); see also Oguezuonu v. Genesis

Health Ventures, Inc., 415 F. Supp. 2d 577, 584–85 (D. Md. 2005) (finding subordinates are not

“similarly situated”).

        Barski offers three comparators and insists she was treated differently from each in that

the male comparators were all given an opportunity to improve after their work was criticized

where she was not. ECF No. 66-1 at 45. Barski’s theory suffers from two fatal evidentiary

flaws. First, no evidence supports that the three identified male employees—Stein, Camacho,

and Li—were similarly situated to Barski. The only evidence offered by Barski in connection

with Stein, Barski’s predecessor on the WRDS project, is that he was reassigned to another


        3
          At the summary judgment stage, Barski focuses only on her official termination on September 2016, as
the “adverse employment action” she suffered. ECF No. 66-1 at 28-32, 44-48. Accordingly, the Court will not
address Cyberdata’s argument that Barski’s reassignment in early 2016 was not “adverse employment action” for
purposes of Title VII. ECF No. 58-1 at 10-11.

                                                       10
            Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 11 of 17



project after he had “performance problems.” ECF No. 67-1 at 28. Barski admits she did not

work with Stein, and her understanding is based entirely on hearsay relayed to her by other

individuals. Id. As for Li, he reported to Barski and was purportedly given a second chance on

some nonspecific project when nonspecific performance issues arose. Id. at 29. Even on this

information alone, Li’s subordinate position to Barski disqualifies him from consideration as

“similarly situated.” See Oguezuonu, 415 F. Supp. 2d at 584–85 (finding that supervisor

plaintiff’s subordinates “by definition” were not “similarly situated” under the McDonell

Douglas test). Camacho, too, reported to Barski on a previous NOAA project. ECF No. 67-1 at

29. No evidence supports that Camacho was ever a project manager or occupied a role similar to

Barski. Id.; see Oguezuonu, 415 F. Supp. 2d at 584–85. Thus, no reasonable trier of fact could

determine on this record that any of the three are suitable comparators.

        Second, even assuming each occupied a substantially similar role at Cyberdata, Barski

has not shown that she was “treated differently.” Barski’s primary contention is that unlike her

male colleagues, she was terminated almost immediately after NOAA requested her removal

from its contract in August 2016 and was given no opportunity to redeem herself. ECF No. 66-

25. On this point, Barski identifies the relevant timeframe as between August 26, 2016, when

NOAA sought her removal from the project, and September 2, 2016, when she was officially

discharged. Id.; ECF No. 66-24. 4

        However, even when viewing the record evidence most favorably to Barski, she cannot

demonstrate that any of the comparators experienced the same lengthy series of difficulties with

a Cyberdata client as she did. Contrary to Barski’s self-serving argument, the record reflects that


        4
           In response to Cyberdata’s argument that there is no formal “review and verify” mechanism when an
employee is removed from a client project (ECF No. 58-1 at 10-11), Barski says that she was not forewarned or
given a second opportunity to improve her performance. The Court assesses Barski’s claim of disparate treatment
with that clarification in mind.

                                                       11
         Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 12 of 17



Barski’s problems on the NOAA contract began in January 2016. ECF No. 66-7. Barski was

removed from WRDS as a result and reassigned to NOAA’s BA project, led by a different

project manager. ECF No. 66-8.

       Next, Barski encountered a new round of difficulties working with Tindell, a highly

regarded Cyberdata recruiter. ECF No. 66-16. Again, a new set of managers called for action to

be taken in response to Barski’s series of unprofessional emails that she sent to Cyberdata’s

upper management. ECF No. 66-13; ECF No. 66-14; ECF No. 66-15; ECF No. 66-16; ECF No.

66-17. Although Bailey recognized after his meeting with Barski in June 2016 that Barski may

have raised “some legitimate issues” (ECF No. 66-18), this bright spot was eclipsed two months

later, when NOAA supervisors alerted Cyberdata that they had “pretty much come to the end of

[their] rope with Renata Barski.” ECF No. 66-25. Barski was terminated one week later. ECF

No. 66-24.

       When viewing the record evidence most favorably to Barski, no evidence supports that

she was not given “second chances” unlike her male counterparts. She indeed was given such

chances, and nothing about Cyberdata’s treatment of her supports any inference of

discriminatory animus fueling her termination. For these reasons, Barski has failed to put

forward sufficient evidence to make out a prima facie case.

       However, and for similar reasons, even if Barski could establish a prima facie case,

Cyberdata has articulated a legitimate, non-discriminatory basis for her discharge. Cyberdata

received a lengthy and detailed email from Jon Roe, NOAA’s Chief Project Officer, in which he

shared that he had “tried to find productive work for [Barski] to do on various projects over the

last couple of years with very little success.” ECF No. 66-25. The email chronicled Barski’s

unwillingness to receive work from colleagues she viewed as less experienced; her inability to



                                                12
         Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 13 of 17



complete tasks on time (which had led to her removal from a prior NOAA project); her routine

teleworking when she was expected to demonstrate “on-site” leadership; and her disrespectful

attitude towards others both in person and over email. Id. Before requesting Barski’s removal

from NOAA projects, Roe reminded Stark of their discussion months prior regarding Barski’s

“very poor ability to work in a team environment.” Id.

       By contrast, the Court can find no evidence that the proffered “reason was false and that

discrimination was the real reason for the challenged conduct.” Jiminez, 57 F.3d at 378 (citation

omitted). Although Barski characterizes Roe’s “damning condemnation” in his August 2016

email as “disingenuous and misleading,” she offers only her own opinion in support. ECF No.

66-1 at 38; ECF No. 66-26. Indeed, much of her purported rebuttal evidence rests on her own

self-assessments about her abilities compared to other coworkers and her own perception that the

lack of collaboration on the WRDS project was no fault of hers. Id. But an employee’s self-

evaluation alone cannot support that an employer’s grounds for termination were illegitimate or

pretextual. See Hawkins v. PepsiCo, Inc., 203 F.3d 274, 280 (4th Cir. 2000) (citations omitted);

(“[I]t is the perception of the decision maker which is relevant, not the self-assessment of the

plaintiff.”); Morrall v. Gates, 370 F. App’x 396, 398 (4th Cir. 2010) (citing King v. Rumsfeld,

328 F.3d 145, 149 (4th Cir. 2003)) (“Whether an employee is performing at a level that meets

legitimate expectations is based on the employer’s perception, and [plaintiff’s] own,

unsubstantiated assertions to the contrary are insufficient to stave off summary judgment.”).

       Barski also responds that Cyberdata’s reason for firing her was pretextual because

Cyberdata did not investigate, and then confirm or deny, each of the reasons that Roe gave as to

why he wanted Barski removed from the NOAA contract before Cyberdata decided to fire her.

ECF No. 66-1 at 39; ECF No. 66-26. To be sure, Cyberdata did follow up with NOAA



                                                 13
             Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 14 of 17



personnel about Barski’s performance as early as February 2016. ECF Nos. 66-10 & 66-25. But

more to the point, assertions that Cyberdata’s diligence was wanting does not rebut the legitimate

nondiscriminatory reasons that Cyberdata has provided in support of terminating Barski. Id.

Thus, when viewing the evidence in the light most favorable to Barski, she cannot demonstrate

that Cyberdata’s stated reasons for her termination were pretextual. Cyberdata is entitled to

summary judgment with respect to the discrimination claims.

                  B. Retaliation

         Barski also contends she was terminated in retaliation for complaining about the “sexist

favoritism” exhibited by NOAA personnel on the WRDS project. ECF No. 66-1 at 35. Barski

relies in particular on her June 2016 meeting with Bailey and Stark during which she expressed

frustration that Harmon had gradually shifted her primary responsibilities to her misogynistic co-

worker McEnery, despite his “lack of knowledge” in software engineering. ECF No. 66-19. 5

         Title VII “prohibits retaliation against an employee who has opposed any practice made

an unlawful employment practice by Title VII.” 6 Demasters v. Carilion Clinic, 796 F.3d 409,

416 (4th Cir. 2015); 42 U.S.C. § 2000e–3(a). To make out a prima facie case of retaliation,

Barski must demonstrate that: (1) she engaged in protected activity; (2) Cyberdata took an

adverse action against her; and that (3) a causal link exists between the two. Strothers v. City of

Laurel, 895 F.3d 317, 327 (4th Cir. 2018). The employer can also rebut plaintiff’s prima facie


         5
          Although Barski claims that this meeting was the culmination of several emails she sent her supervisor
Gerald Stark about this issue (ECF No. 66-1 at 36), the record instead reflects that the meeting was arranged after
Barski complained about a different coworker on a new assignment. ECF No. 66-17; ECF No. 66-18; ECF No. 66-
19.
          6
            State and local anti-retaliation laws are in pari materia to Title VII, 42 U.S.C. § 2000e-3. See Brennan.,
361 F. Supp. 3d at 498 n.2; Idris, 2014 WL 5382633, at *3; Whittaker v. David’s Beautiful People, Inc., No. DKC-
14-2483, 2016 WL 429963, at *2 (D. Md. Feb. 4, 2016); Dyer, 2016 WL 7048943, at *2 n.5 (citing Haas, 396 Md.
at 504) (with regard to Title VII, Maryland law, and Montgomery County Code, “it is appropriate to consider federal
precedents when interpreting state and local laws”). Thus, Barski’s state and federal retaliation claims rise and fall
together.

                                                         14
         Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 15 of 17



case by articulating non-retaliatory reasons for its actions. Carter v. Ball, 33 F.3d 450, 460 (4th

Cir. 1994) (citations omitted). The burden then shifts back to plaintiff to establish pretext. Id.

Because Barski cannot demonstrate that she engaged in protected activity or the existence of a

causal link between the protected activity and her termination, her retaliation claims do not

survive challenge.

       Protected activity entails an employee “oppos[ing] any practice made an unlawful

employment practice by Title VII.” Demasters, 796 F.3d at 16 (discussing U.S.C. § 2000e–

3(a)). But Barski’s complaint to Cyberdata’s senior management concerned the behavior of a

NOAA employee. ECF No. 66-19. Her complaints, therefore, did not concern an “unlawful

employment practice” on the part of Cyberdata. Demasters, 796 F.3d at 416-17 (discussing

Crawford v. Metro. Gov’t of Nashville & Davidson Cty, 555 U.S. 271, 276 (2009); 42 U.S.C. §

2000e–3(a)). Because NOAA’s misconduct cannot be imputed to Cyberdata, and Cyberdata

could not remedy NOAA’s bad acts, Barski did not engage in protected activity as related to

Cyberdata. See Demasters, 796 F.3d at 418; Lee, 2018 WL 3439261, at *12.

       Alternatively, even if the Court assumes that Barski’s complaint amounted to protected

activity, she has also failed to produce sufficient evidence of a causal connection between her

complaints and her termination. See Strothers, 895 F.3d at 335; Lettieri, 478 F.3d at 650;

Jaudon v. Elder Health, Inc., 125 F. Supp. 2d 153, 165 (D. Md. 2000). Barski was terminated on

September 2, 2016, about two-and-a-half months after her meeting with Bailey and Stark. ECF

Nos. 66-19 & 66-24. Although temporal proximity can be “sufficient to establish a causal

connection at the prima facie stage,” Strothers, 895 F.3d at 336–37, a “lapse of two months

between the protected activity and the adverse action . . . weaken[s] significantly the inference of

causation,” Horne v. Reznick Fedder & Silverman, 154 F. App’x. 361, 364 (4th Cir. 2005) (per



                                                 15
         Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 16 of 17



curiam) (quoting King, 328 F.3d at 151 n.5). And any potential inference of causation in this

case is further undermined by the undisputed evidence that Cyberdata management had

considered firing Barski before they knew the precise details of her complaints against Harmon

and McEnery. Compare ECF No. 66-16 with ECF No. 66-19; see Clark Cty. Sch. Dist. v.

Breeden, 532 U.S. 268, 272 (2001) (per curiam) (“[P]roceeding along lines previously

contemplated, though not yet definitively determined, is no evidence whatever of causality.”);

Horne, 154 F. App’x. at 364 (any causal inference is rebutted by fact that concerns about

plaintiff’s work performance predated the protected activity).

       In the end, Barski has marshalled no evidence that her complaints about a NOAA

employee’s misogyny are causally related to Cyberdata terminating her. See Hart v. Lew, No.

ELH-12-03482, 2015 WL 521158, at *28 (D. Md. Feb. 6, 2015), aff’d, 612 F. App’x 688 (4th

Cir. 2015) (“[Plaintiff] must show that there is a genuine dispute of material fact as to whether

she would have been terminated in the absence of the alleged wrongful action or actions of the

employer.”) (quotation marks and citation omitted)); see also Walker v. Mod-U-Kraf Homes,

LLC, 775 F.3d 202, 210–11 (4th Cir. 2014) (refusing to base its decision on allegations of

retaliation on whether or not the termination decision was “wise, fair, or even correct.”).

       Even if Barski could make out a prima facie retaliation case, once again, she has not

generated sufficient evidence to demonstrate that her termination was pretextual. Barski insists

that Roe’s August 26 email was “contradictory and illogical,” and thus could not be grounds for

Cyberdata’s employment decision. ECF No. 66-1 at 38. But no evidence supports her

characterization. ECF Nos. 66-25 & 66-26; see Jaudon, 125 F. Supp. 2d at 165. In this respect,

Barski’s attempts to poke holes in Roe’s criticisms of her performance do not carry the day.

ECF No. 66-1 at 41.



                                                 16
           Case 8:17-cv-03593-PX Document 73 Filed 08/04/20 Page 17 of 17



          Similarly, Cyberdata’s so-called “praise” of Barski in a contract prospectus does not

undermine that Barski was fired for legitimate nondiscriminatory reasons. Id.; ECF No. 66-6.

The prospectus was dated two days before Cyberdata learned that NOAA no longer wanted

Barski on its projects. Compare ECF No. 66-6 at 1 with ECF No. 66-25. Thus, no rational trier

of fact could conclude that a single reference to Barski’s historic good performance undermines

Cyberdata’s stated ground for firing her, as reflected in the numerous reasons that NOAA

demanded her removal. Summary judgment is granted in Cyberdata’s favor on the retaliation

claims.

    IV.      Conclusion

          For the foregoing reasons, Plaintiff’s motion for reconsideration (ECF No. 71) is

DENIED, and Defendant’s motion for summary judgment (ECF No. 58) is GRANTED. A

separate Order follows.




August 4, 2020                                                       /S/
Date                                                          Paula Xinis
                                                              United States District Judge




                                                  17
